 W. W. WALLWORK FARGO, INC.91Booker Carroll,an employee,called as a witnessby theCompany,testifiedthat on the morning of the election,he overhead some conversation about theUnion emanating from the plant washroom.Although hecould not see theindividuals concerned,he recognized one of the voices as that of James Dob-bins, an employee.Carroll testified that he heard Dobbins say "If the Uniondon't win,the Union man was going to picket again."Dobbins, called as a witnessby theUnion,deniedmaking the statementattributedto him by Carroll.Dobbins further testified that he attended all ofthe union meetings and that the only statementmade by Fordregarding aunion loss at the election was that if the Union lost,itwould be a year beforeanother election could be held.Dobbins impressed the hearing officer as a forthright and honest witnessand the hearing officer credits his denial.Moreover,concerning the alleged remarks madeby Taylor andDobbins, evenif the two individuals made the remarks about picketing,as contended by theEmployer, there is no evidence to support a findingthat Taylorand Dobbins wereacting as agents of the Union or vested withany authority.Absentevidenceof union responsibility for the alleged remarks of the rank-and-file employees,and since these incidents were essentially isolated in nature, there is no basis fora finding that such remarks tended to create an atmosphere rendering a freeelection impossible.3CONCLUSIONS AND RECOMMENDATIONSHaving foundthat Ford didnot tell the employees that unlesstheUnion wasvoted in the Unionwould picket the plant,truckswould be stopped,and theCompany would have tocease operations;that neither Taylor norDobbins madesubstantially similar remarks,and that thefactsdo not establish interferencewith theelection or the exercise of a freechoice ofrepresentativesby the em-ployees, it is recommendedthat the Employer's objectionNo. 6 be overruled.As providedin the Board'sOrder ofOctober 16, 1958,within10 days fromthe date of issuance of this report,any party may file with theBoard inWashington,D.C., an original and 6 copies of exceptionsthereto.Immediatelyupon the filing of such exceptions,the partyfiling the same shall serve a copythereof uponeach ofthe other parties,and shall filea copy withtheRegionalDirector.8 Orleans Manufacturing Company,120 NLRB 630.W. W. WaliworkFargo,Inc.andGeneral Drivers, Warehouse-men, Dairy Employees,and Inside Workers, Local Union No.116, of the International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America,and Local No.2172, International Association of Machinists,AFL-CIOGeneral Drivers,Warehousemen,Dairy Employees,and InsideWorkers, Local Union No.116, of the International Brother-hood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, and Local No.2172,InternationalAssociation ofMachinists,AFL-CIOand W.W. WaliworkFargo,Inc.CasesNos. 18-CA-862 and 18-CC-48.March 10, 1959DECISION AND ORDEROn July 8, 1958, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent Company and the Respondent Unions had engagedin and were engaging in certain unfair labor practices and recom-123 NLRB No. 15. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDmending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel, theRespondent Company, and the Respondent Unions filed exceptionsto the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediateReport, the exceptions and briefs, and the entirerecord in these cases, and hereby adopts the findings, conclusions,and recommendations' of the Trial Examiner, as modified herein.'ORDERUpon the basis of the entire record in these proceedings, andpursuant to Section 10(c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that :A. The Respondent Company, W. W. Wallwork Fargo, Inc.,Fargo, North Dakota, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively concerning rates of pay,wages, hours of employment, and other conditions of employmentwith General Drivers, Warehousemen, Dairy Employees, and InsideWorkers, Local Union No. 116, of the International BrotherhoodofTeamsters, Chauffeurs,Warehousemen & Helpers of America,and Local No,. 2172, International Association of Machinists, AFL-CIO, as the exclusive representative of its employees in the followingappropriate unit :'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connectionwith thesecases to athree-member panel[Members Bean,Jenkins,and Fanning].We adopt the Trial Examiner's recommendation,towhich no exceptions have beentaken, that the evidence fails to establish that the Unions unlawfully induced or en-couraged the employees of K. W. McKee, Inc., not to handle freight for RespondentCompany.We shall therefore dismiss this allegation in the complaint.3 The TrialExaminerfound that William Wright, who was classified as a janitor butperformed certain guard functions during the strike, was appropriately part of the exist-ing bargaining unit because he spent less than 50 percent of his time as a plant protectionemployee.He therefore concluded that the unilateral wage increase which RespondentCompany granted to him constituted another instance of its unlawful refusal to bargainwith the Union.The Respondent Company contends that Wright was a guard regardlessof the time spent in performing those duties and that any wage increase accorded to himwas not unlawful.For the reasons set forth inWalterboro Manufacturing Corporation,106 NLRB 1383, 1384, we find merit in the contention that Wright was a guard andfurther agree that any increase given him did not unlawfully undermine the Union'sbargaining agency.However,such finding does not otherwise affect the propriety of theTrial Examiner's findings,or our concurrence therein, that the Company violated Sec-tion 8(a) (5) of the Act by granting increases to other employees in the unit withoutprior consultation with the Union.We also concurin the Trial Examiner's finding that the Respondent violated Sec-tion 8(b) (4) (A).In doing so, we find it unnecessary to, and do not,rely upon theincident involving the truckdriver employed by Associated Transport, Inc. W. W. WALLWORK FARGO, INC.93All employees of the parts and service departments of W. W.Wallwork Fargo, Inc., excluding office clericals, salesmen, watch-men, guards, professional employees, and all supervisors as definedin the Act.(b)Making or effecting any changes in rates of pay, wages,hours, or other terms or conditions of employment of its employeesin the appropriate trait without giving notice to, and consultingwith, the aforesaid Unions as the exclusive representatives of theemployees.(c) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist the aforesaidUnions or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a) (3) of theAct.2.Take, the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with the aforesaid Unionsas the exclusive representative of all its employees in the unit foundappropriate hereinabove and embody any agreement reached in asigned contract..(b)Post at its plant in Fargo, North Dakota, copies of thenotice attached hereto marked "Appendix A." 4Copies of saidnotice, to be furnished by the Regional Director for the EighteenthRegion, shall, after being signed by Respondent Company's repre-sentative, be posted by the latter immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter in con-spicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-ent Company to insure that said notices are not altered, defaced,or covered by any other material.(c)Post at the same places and under the same conditions asset forth in (b), above, and as soon as they are forwarded by theRegional Director, copies of the Respondent Union's notice herein,marked "Appendix B."(d)Notify the Regional Director for the Eighteenth Region inwriting, within 10 days from the date of this Order, what steps it,has taken to comply herewith.B. Respondents, General Drivers, Warehousemen, Dairy Employ-ees, and Inside Workers, Local Union No. 116, of the International4In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpersof America, and Local No. 2172, International Association of Ma-chinists,AFL-CIO, their officers, representatives, agents, andassigns, shall:1.Cease and desist from :(a)Engaging in, or inducing or encouraging the employees ofany employer other than W. W. Wallwork Fargo, Inc., to engagein, a strike or concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to performany services, where an object thereof is to force or require anyemployer or other person to cease using, selling, handling, transport-ing, or otherwise dealing in the products of, or to cease doingbusiness with,W. W. Wallwork Fargo, Inc.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :.(a)Post at their respective business offices in Fargo, NorthDakota, copies of the notice attached hereto marked "Appendix B."Copies of said notice, to be furnished by the Regional Directorfor the Eighteenth Region, after being duly signed by official rep-resentatives of the Respondent Unions, shall be posted by themimmediately upon receipt thereof and maintained by them for aperiod of 60 consecutive days thereafter in conspicuous places wherenotices to members are customarily posted.Reasonable steps shallbe taken by Respondent Unions to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director signed copies of "AppendixB," for posting by Respondent Employer at its Fargo, North Da-kota, premises, as provided above herein, and by the Hart MotorExpress, Inc., at its Fargo, North Dakota, premises, that employerwilling.(c)Notify the Regional Director for the Eighteenth Region, inwriting, within 10 days from the date of this Order, what stepsRespondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondents unlawfully induced or encouraged the em-ployees of K. W. McKee, Inc., not to handle freight for W. W.Wallwork Fargo, Inc., be, and it hereby is, dismissed.5 See footnote 4.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with GeneralDrivers,Warehousemen, Dairy Employees, and Inside Workers,LocalUnion No. 116, of the International Brotherhood of W. W. WALLWORK FARGO, INC.95Teamsters, Chauffeurs,Warehousemen & Helpers of America,and Local No. 2172, International Association of Machinists,AFL-CIO, as the exclusive representative of all our employeesin the bargaining unit described below with respect to ratesof pay, wages, hours of employment, and other conditions ofemployment, and if an agreement is reached, embody suchunderstanding in a signed contract.The bargaining unit is :All employees of the parts and service departments,excluding office clericals, salesmen, watchmen, guards, pro-fessional employees and supervisors.WE WILL NOT make or effect any changes in rates of pay,wages, hours, or other terms or conditions of employment ofour employees in the appropriate unit without giving noticeto and consulting with the aforesaid Unions as the exclusiverepresentative of our employees.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to join orassist the aforesaid Unions, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, orto refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain, or refrain frombecoming or remaining, members of any labor organization exceptto the extent above stated.W. W. WALLWORK FARGO, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF GENERAL DRIVERS, WAREHOUSEMEN,DAIRY EMPLOYEES, AND INSIDE WORKERS, LOCAL UNION No. 116,OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA AND TO ALL MEMBERS OFLOCAL No. 2172, INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL-CIOPursuant to a Decision and Order of the National Labor Relations 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT induce or encourage the employees of any em-ployer other than W. W. Wallwork Fargo, Inc., to engage ina -strike or concerted refusal in the course of their employment,to'use,manufacture, process, transport, -or otherwise handleor work on goods, articles, or commodities, or to perform anyservices for their respective employers where an object thereofis to force or require any employer or person to cease doingbusiness withW. W. Wallwork Fargo, Inc.GENERAL DRIVERS,WAREHOUSEMEN,DAIRY EMPLOYEES, AND INSIDEWORKERS, LOCAL UNION No. 116,OF THE INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN & HELP-ERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 2172, INTERNATIONAL Asso-CIATION OF MACHINISTS, AFL-CIO,Labor Organization.Dated----------------By-----------------------=-------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other ' material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the Labor ManagementRelations Act, 61 Stat. 136 (herein called the Act), was heard in Fargo, NorthDakota, on April 22 to 24, 1958, pursuant to an order of consolidation and duenotice to all parties.The complaint in Case No. 18-CA-862 alleged, insubstance, that, since aboutMarch 23, 1957, the Respondent Company hasrefused to bargain in good faith with the Unions. In its answer to this complaint,W. W. Wallwork Fargo, Inc. (herein called Wallwork or the Company) concededcertain facts with respect to its business operations but denied the commissionof any unfair labor practices.The complaint in Case No. 18-CC-48 alleged thattheTeamsters and Machinists, in violation of Section 8(b) (4) (A) of the Act,induced and encouraged employees of certain other employers to engage in con-certed refusals to transport or handle goods of, or to perform services for, Wall-work with the object of forcing or requiring these other employers to ceasedoing business with Wallwork. In their answers to this complaint the Teamstersand Machinists denied all allegations that they had violated the Act.At the hearing the General Counsel,Wallwork, and the Teamsters wererepresented by their respective attorneys and the Machinists by their authorizedrepresentatives.Full opportunity to be heard, to examine and cross-examine W. W. WALLWORK FARGO, INC.97witnesses, and to introduce all evidence pertinent to the issues was afforded allparties.On May 29, 1956, unusually able and comprehensive briefs were filedby counsel for the General Counsel, Wallwork, and the Teamsters.Upon the entire record in the case, and from my observation of the demeanorof the witnesses, I make the following:FINDINGS OF FACTThere is no dispute, and I find, that (1) Wallwork is engaged in commerce Iand (2) the Teamsters and Machinists are labor organizations, all within themeaning of the Act.The only disputed issues are (1) whether Wallworkrefused to bargain with the Unions in good faith, and (2) whether the Unionsinduced or encouraged employees of Hart Motor Transfer and Associated Trans-port to engage in concerted refusals to transport or handle freight for Wallwork,with the objects described in the complaint.1.THE UNFAIR LABOR PRACTICESA. Introduction and sequence of eventsIn the summer and fall of 1956, the Teamsters and Machinists conducted ajoint organizational campaign among the employees of the automobile garagesinFargo,North Dakota, and Moorhead, Minnesota. In September the Unionsfiled representation petitions involving eight of the automotive sales and serviceagencies in that area.Subsequent thereto the Board-conducted elections at thesegarages.The Unions lost the election at one, the Corwin-Churchill Company,but _won elections. at the plants of the other seven employers.Accordingly, onOctober 31, 1956, the Unions were certified as the exclusive representative of theparts and service department employees at each of the following: W. W. WallworkFargo, _Inc.,W. W. Wallwork Moorhead, Inc., Berrell Motor Company, Hustad-Kelly Company, Service Chevrolet, Inc., Valley Lincoln Mercury,. Inc., and AutoParts, Inc.In a separate proceeding before the State of Minnesota labor concilia-tor, an election was held at the Balmer Motor Company, Moorhead, Minnesota,on October 31, 1956, and shortly thereafter the Unions were certified as theexclusive representative of the employees at that garage by the State agency.On November 23, the Unions, represented by Ernest J. Mertens, vice presidentof Local 116, Teamsters, and Earl P. Hogan, international representative of theMachinists, called upon Mr. W. W. Wallwork, Jr., to request negotiations withWallwork Fargo and to present a proposed contract.At about this time, theUnions presented a similar proposal to Service Chevrolet, and on about November29, 1956, Mertens left a copy of a suggested contract with Mr. William Corwin,president of Auto Parts, "Inc.Mr.Wallwork, Jr., told the union representativesthat in all bargaining sessions his company would be represented by Mr. LloydM. MacAloon, of Minneapolis. In fact, Mr. MacAloon had been retained aslabor relations consultant by all of the eight auto dealers at whose shops theUnions had recently won elections.Mr. MacAloon testified that Mr. Hogan toldhim in November 1956 that when the Unions learned that he was to represent allof the employers in the Fargo-Moorhead area, they did not proceed any furtherwith the submission of proposed contracts but came directly to him.This wasdenied by Hogan.However, it was conceded that after they had left identicalcontract proposals withWallwork Fargo and Service Chevrolet and brought acopy of another type of agreement to Auto Parts, Inc., the union representativesdid not make individual contract demands on any of the other dealers. It is myconclusion thatMacAloon's version of his conversation with Hogan is sub-stantially accurate.The first bargaining conference was held on December 7, 1956.Thereafter,numerous other meetings were held until July 11, 1957, when the last formalconference occurred.On August 19, 1957, the employees at Wallwork Fargo1Wallwork Fargo, a corporation, is a franchised Ford motor car dealer, auto parts,and compressed air distributor. In connection therewith it operates a garage in Fargo,North Dakota, where it also has its principal office and place of business. In the conductof its business Wallwork annually purchases a large volume of merchandise, over $500,000of which is, received directly from outside the State of North, Dakota.Wallwork, in turn,annually, ships over $100,000 worth of merchandise to points and places outside the StateofNorth Dakota.The Respondent Company concedes that It is engaged in commercewithin the meaning of the Act.508889-60-vol. 123-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoted to go on strike and on August 20, the Unions called a strike at thatgarage which has been in progress ever since.Picketing, initiated at the outsetof strike, has continued up to the present.On September 20, Wallwork Fargo,put into effect a number of wage increases which are in controversy here.Onthat same day, the Unions filed the charge in Case No. 18-CA-862, alleging thatthe Company had refused to bargain in good faith.On November 26, 1957, theCompany filed the charge in Case No. 18-CC-48, alleging that the Unions hadviolated Section 8(b)(4)(A) of the Act.2B.The case against the Company (No. 18-CA-862)The General Counsel alleged that the Company had, since about March 23,1957, refused to bargain collectively with the Unions in that: (1) it participatedinnegotiationswith the fixed determination never to arrive at a collective-bargaining agreement; (2) in addition to negotiating for employees in the unitatWallwork Fargo it insisted, during the course of negotiation meetings beginningon or about January 25, 1957, and at all times thereafter, on bargaining for alarger unit by submitting proposals on behalf of seven other automobile dealersand parts concerns and by insisting upon negotiating for them at all conferencesinvolvingWallwork Fargo; (3) during the course of negotiations it withdrewoffers previously made, for the purpose of preventing consummation of a collective-bargaining agreement; and (4) beginning on about September 20, 1957, grantedunilateralwage increases to employees in the unit without notification to, orconsultation with, the Unions.The Respondent's answer conceded that the unitset forth in the complaint was appropriate and that at the time of certification theUnions represented a majority of the employees in such a unit. It denied, how-ever, that the Unions have continued to represent a majority of the employeesand, as an affirmative defense alleged that the Unions refused to bargain . , ingood faith by insisting that the Respondent bargain for a unit larger than theone which had been certified.1.The appropriate unitThe General Counsel alleged, the Respondent conceded, and I find, that a unitconsisting of the employees of the parts and service departments of WallworkFargo, excluding office clericals, salesmen, watchmen, guards, professional em-ployees, and supervisors, is appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.The bargaining conferencesOne of the principal issues in this case is whether during the negotiationswhich began in December 1956, and continued for many months, the Unionsconsistently sought to bargain only as to the unit which it represented at WallworkFargo and whether throughout most of that period Mr. MacAloon sought tobargain not only on behalf of the latter employer but also on behalf of theseven other garages and auto parts establishments which he represented in theFargo-Moorhead area.3As noted earlier, the Unions had been certified as theemployee representative at all of these concerns.Similarly,Mr. MacAloon hadbeen retained to represent each of the eight different employers in all collective-bargaining negotiations.In addition,Mr. Dixon testified that Mr. MacAloon hadalso been retained by the Automobile Association of North Dakota.On November 26, 1956, Hogan, on behalf of the Unions, addressed a lettertoWallwork Fargo,4 in which he requested that the first bargaining conferencebe held no later than December 7. On the latter date, the parties met.Wallwork 52In March 1958, the General Counsel filed a petitionfor aninjunction under Sec-tion 10(1) of the Act in the United States District Court for the District of North Dakota.After a hearing on the petition, the court took the matter under advisementpending adecision by the Supreme Court of the United States inLocal1976,United Brotherhood ofCarpenters and Joiners, et at. v. N.L.R.B.,and related cases, 357 U.S. 93.On June 23,1958, the court denied the petition.8 Le., Auto Parts, Inc., Balmer Motor Company, Berrell Motor Company, Hustad-KellyCompany, Service Chevrolet, Inc., Valley Lincoln Mercury, Inc., and W. W. WallworkMoorhead, Inc.4No similar letter was addressed to any of the other automobile dealers that had beencertified on October 31.6 Except as hereinafter noted Wallwork Fargo will be referred to solely as Wallwork. W. W. WALLWORK FARGO, INC.99was represented by Mr. MacAloon, while present for the Unions were Messrs.Mertens and Hogan and two Wallwork employees, Harvey Baxter and ErnestStewart.The latter two individuals had been selected by the union members attheWallwork shop, Baxter by the Machinists and Stewart by the Teamsters, toserve on the bargaining committee during the negotiations.Throughout the courseof all meetings held until the time of the strike the parties had these same repre-sentatives, although at times MacAloon was accompanied by Mr. George Dixon,manager of the Automobile Association of North Dakota, and, on at least oneoccasion, the union group included Howard Fortier, Jr., a Teamster official fromMinneapolis.Itwas conceded by Mr. MacAloon, the Respondent's principalwitness, that Baxter and Stewart were the only employees present during theconference and that no rank-and-file employees from any of the other garageswere on the union bargaining committee with whom he met.Mertens andHogan testified that at the outset of the Conference they told the companyrepresentative that at that time they wanted to bargain for a contract only asto the Wallwork employees.According to MacAloon, however, at this early datetheUnions did not make a point of negotiating only as to Wallwork.On theother hand, there was general agreement in the testimony as to the balanceof the discussion that day.Mertens testified, "MacAloon stated that in orderto save time because he was going to represent other employers, too, that thebody of the contract, the noncost items, he would like to get those out of theway first, and where they would be . . . the same, or approximately the same,in other garages that he saw no reason why we should have to go over thissame thing for each and every individual employer.And it was for this reasononly that we let the other garages be mentioned...."The Unions' contract proposal, given to Mr. Wallwork, Jr., before the negotia-tionsbegan,was discussed, in part, and Mr. MacAloon promised that beforethe next meeting he would submit counterproposals. In addition, the lattertestified that at this conference the participants spent much ,time discussing thelength of the workweek.According to MacAloon, he was anxious to get themaximum hours down to 40, although this was not a problem as to Wallworkbecause that employer was already on a 40-hour week with time and one halfafter 40.He testified, however, that this was not true of the other dealers and"by reason of our agreement in commencing this meeting and these negotiations,Iwas obligated to try to effect a contract that could be standardized at least ingeneral terms."MacAloon testified that he suggested a 5-cent increase in hourlywages with a reduction in hours but that "the union representatives, in no uncer-tainwords said that five cents wasn't even worth talking. about.They suggestedthirty cents on the. basis of the present work week and said that would have tobe increased if there was a shorter work week."On about January 14 MacAloon sent the Unions his counterproposal.This wassubmitted in the name of the "Automobile Dealers, Fargo-Moorhead."Theopening paragraphs read as follows:The following proposal has to do only with the contractgeneral terms.A statement relative to theemployers'position as related to cost item condi-tions is being submitted in separate memorandum.I believe it is understood that each of the employments is to be recognizedasa separate unit for the purposes of collective bargaining.However,general terms of a labor contract may be substantially identical in all of thebusinesses involved.An exception will, of course, be made in Article I,titled "Recognition," inasmuch as the collective bargaining relationship wasestablishedin some instance by an election under the Minnesota LaborRelations Act.6Iaccordingly submit this proposal in behalfof all the businessesrepre-sented by this office, with the exception of this necessary change in Article I.[Italics supplied.]There followed some 17 articles dealing with a large number of the subjectswhich the Unions had covered in its first proposal.These included recognition,layoffs, promotions, retentions, arbitration procedure, probationary periods, leavesof absence, and related matters.The accompanying memorandum on cost itemshad almost three pages devoted to provisions on holiday pay and numerousconditions to be met by an employee to be eligible.There was a paragraph onvacation pay and another on minimum rates of pay. In the latter section it wasproposed that: (1) mechanics receive pay on a 50-percent commission basis;6 Only the Balmer Motor Company had been certified under the Minnesota Act. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) parts department employees have a starting rate of $1 per hour and go to$1.40 per hour after 3 years; and (3) utility classifications (described as carwashers, car runners, errand runners, and used car lot men) have a minimumstarting rate of $1 per hour and graduated rates from that point on "to benegotiated."A fourth category, service salesman, was mentioned but was notincluded in any pay proposal on the ground that "present rates and system ofpay are considered on a high level."7On January 25, a second bargaining conference was held.At this meetingtheUnions' original proposal andMacAloon's counterproposal were discussed.In the former, all employees had been listed at an hourly rate, whereas in thelatterMacAloon proposed that mechanics work on a commission basis. In thecounterproposal,mechanics were to get a 50-percent commission on customercharges.The Unions stated that this would be satisfactory if, in addition, themechanics had a weekly guarantee.Mr. MacAloon then qualified the 50-percentrate by proposing that for work on house-owned cars 8 the rate be 40 percent.Prior to this time the rate at Wallwork had been 50 percent on all work. Reduc-tion of the workweek to 40 or 44 hours was also discussed. The Unions were inaccord with MacAloon's expressed desire to shorten the 49-hour week then pre-vailing but only on condition that there be no cut in the employees' take-homepay.In addition, they proposed a 10-cent increase on the hourly rate for theshorten week.The union witnesses testified that there was some discussion ofthe different vacation plans, health and welfare benefits, and related matters atthe different garages.Among these issues was a brief discussion of the employeerates peculiar to Auto Parts, Inc., a firm that specialized in selling parts andequipment and had no service department in contrast with the other automobileagencies whom MacAloon represented.Hogan testified that because of the manydifferent programs' in effect at various employers it would have been impossibleto negotiate a basic contract for all the garages.According to him, for thatreason, at this meeting the' Unions discussed a standardized contract for Wallworkwhich would serve as a basic agreement and enable them to negotiate individualcontracts with the other garages for which the Unions were certified.On about February 14, the Unions submitted another proposed contract on thefrontispiece of which the employer was referred to as "The Blank Company."Throughout the document all specific references to an employer were left blank.In this the Unions proposed a workweek of 45 hours, with time and one halffor all hours worked in excess of 40. In a proposed wage scale the minimumrequestedwas $1.40 per hour with a provision that mechanics and any otherclassification be put on a 50-percent commission, such commission employees tobe paid at least the minimum for their classification.On February 19, MacAlooncommented by letter on the Unions' proposal.He protested, in particular, to theinclusion of an "agency shop"9 clause and a provision for a checkoff in hisletter he stated that if the Unions insisted upon such provisions, nothing could beaccomplished toward arriving at an agreement.Another meeting was held onFebruary 27.Neither the union representatives nor MacAloon had a detailedrecollection as to the subjects discussed at this time, although the latter testifiedthat he renewed the employers' objections to the agency shop, checkoff, strikeclause, and several other provisions.On March 13, on behalf of the Fargo-Moorhead auto dealers MacAloon sub-mitted a written supplement to his earlier proposals.Of the numerous clausesin this submission the most significant dealt with the pay items.As to commis-sion paid employees, it was proposed that they receive 50 percent "of the customeror house charge, whichever the case may be, and such employees shall beguaranteed monthly earningsofTwo Hundred Fifty Dollars ($250.00) or theequivalent thereof based on the number of hours the employee is required to bein the shop and available for work during each month. . . . (Italics supplied.)The proposal as to the parts department employees started with a minimum of$1 per hour and provided a maximum of $1.40 per hour for those with morethan 36 months of service.This proposal also had a note which read "The fore-going rates do not apply to Auto Parts, Inc., wherein the job duties and responsi-bilities for Parts Department employees are considered different."There was alsoa proposal that the service salesmen be guaranteed minimum earnings of $657 The quotations in this paragraph are from MacAloon's counterproposal.8 Such as used cars taken in on trade. This was also known as "internal work."9An "agency shop" clause, as used herein, requires that an employee must pay dues tothe majority representative,' as a condition of employment, but need not be a member ofsuch union. W. W. WALLWORK FARGO, INC.101per week whether that be based on commissions, on salary, or a combination ofboth.The utility classifications,mentioned in earlier proposals,werenotspecifically included other than in a proposal that no employee on a straight timehourly rate should be paid less than $1 per hour.The concluding paragraphs"of this document had the following language:In the light of the many formal and informal meetings between repre-sentatives of the parties and the thorough discussions of the proposals andcounterproposals submitted over a period of many weeks, it appears reason-able that this be consideredEmployers'final proposal as it incorporates thetwo written proposals submitted by the Employers under date of January 14,one covering general terms and the other cost item conditions.Itmust also be understood that the Employers, in whose behalf thisproposal is submitted, are intending to be parties to the same identical laborcontracts.What is to be applied to one is to be applied to each of theothers.The only exception to this will be in the instance of the wage ratescovering employees of Auto Parts, Inc.[Italics supplied.]Submitted by Lloyd M. MacAloon, duly authorized representative of thefollowing named Employers:AUTO PARTS, INC., FARGO,BALMER MOTOR COMPANY, INC., MOORHEAD,BERRELL MOTOR COMPANY, INC., FARGO,HUSTAD-KELLEY COMPANY, FARGO,SERVICE CHEVROLET, INC., FARGO,VALLEY LINCOLN MERCURY, INC., FARGO,W. W. WALLWORK FARGO, INC.,W. W. WALLWORK MOORHEAD, INC.,LLOYD M. MACALOON AND ASSOCIATES,(S)By LLOYD M. MACALOON.The, above was the first proposal which Mr. MacAloon signed as the representativeof the eight auto dealers and which he plainly submitted on behalf of all of them.On March 28 the parties met again.Hogan testified that at this meeting theUnions insisted that the bargaining be confined to Wallwork.MacAloon testifiedthat this was not correct.Hogan further testified that the Unions objected tothe $1 minimum wage for hourly employees and that when they did so, Mac-Aloon stated that the dealers, particularly Mr. Churchill of the Corwin-ChurchillMotor Company, insisted on it.According to Hogan, he objected at the timetoChurchill having anything to do with the negotiations in view of the fact thatthe Unions had lost the election held at his garage and had no bargaining rightsthere.MacAloon denied this testimony but here, it is my conclusion, basedupon the record and my observation of the witnesses, that the remark as toChurchill's position was made and made substantially as Hogan testified.As tothe general tenor of this meeting Mr. MacAloon testified that in reviewing theproposals there seemed to be agreement on more articles than previously.Thecompany proposal as to commission employees was that they receive a 50-percentcommission on the "customer or house charge."The distinction between thesetwo types of charges had been discussed earlier at the meeting on January 25.Yet, at this time, MacAloon testified that he did not understand that there wasany such distinction and that when he learned that there was such a distinctionafter submitting the proposal of March 13 he explained to the parties that thecommission on "house work" would have to be less than on "customer work."According to Mr. MacAloon, however, his proposal would not cut the commissionon house work at a garage where the rate prior to negotiations was already 50percent.He explained that a "good-faith" clause in his proposal would preventany employee from suffering a cut in his commission rate.A reading of thisclause, however, does not readily support MacAloon's interpretation of it.b0On April 4, MacAloon submitted another proposal to the Unions which wasentitled "Complete and Final Draft of Labor Contract for Consideration of the10This was Article X of the March 13 proposal. It read as follows :Good Faith ConductsssFurthermore the Employer shall not worsen or discontinue any basic cost item condi-tion of employment uniformly made applicable to all employees in order to defeatthe purpose of this Agreement. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDParties."With respect to pay, he proposed the following:(1) commission rateemployees"shall receive fifty percent...of the customer labor charge and suchemployees shall beguaranteed weekly earningsof $50.00. . . . Theinternal laborratefor commission or flat rate employeeswill be forty per centof the regularcustomer labor charge."(Italicssupplied.)Itissignificant thatwhereasin the proposal of March 13,MacAloon offered these employees guaranteedmonthly earnings of $250, on April 4 this was reduced to guaranteed weeklyearningsof$50.Moreover,the 50-percent rate which the March proposalapplied to both customerandhouse charges was now reduced to 40 percent onthe latter.The offer as to the parts department employees and service salesmenremained the same as in the earlier proposal of March 13.Therewas norate at all for utility employees nor was there any mention of a minimum wage.Mr. MacAloon had various explanations for this latter omission.Although theproposal was captioned as a "Final Draft"he testified that it was intended tocover only what had been tentatively agreed upon and that utility employeeswere not mentioned because there had been no agreement as to them.Laterhe testified that the dollar minimum was left out in error.At another point hetestified that no rates were proposed for these employees because he wasunable to classify them.The failure to include a proposed rate for the utilityemployees or to mention a minimum wage was of particular concern to theUnions becauseMacAloon's"FinalDraft" also proposed a reduction of theworkweek to 44 hours.With no corresponding pay increase this would havemeant a substantial reduction in take-home pay for the hourly paid employees.MacAloon's proposal of April 4 was for all the Fargo-Moorhead dealers whichhe represented.Moreover,itslanguagemade it plain that insofar as he wasconcerned not only this but all other proposals had been made solely on thatbasis."On April 10 the Unions filed notice with the Federal Mediation and ConciliationService of a dispute between them and Wallwork.As a result of this step,Mr. George Wilson of the FMCS met with the parties on April 18. In additiontoMr.MacAloon, Mr. George Dixon, manager of the Automobile Associationof North Dakota, appeared on behalf of the dealers. It was uncontradicted thatat the outset of this meeting the Unions made it clear to all present that theywere negotiating solely for the employees in the unit at Wallwork Fargo.Thiswas the testimony of not only the union witnesses but of Mr. MacAloon as well.According to the latter,he told the union representatives he would proceed onany basis they desired and that they then discussed the various proposals at length.Mr.MacAloon testified that at this meeting the general terms of a contract,including vacations and holiday pay, were agreed upon and that at the con-clusion of the conference there remained only three issues in dispute, viz,(1) payrates for the parts department; (2) rates for the utility or miscellaneous employees;and (3)a guarantee for the commission employees.Thereafter,on April 26,Mr.MacAloon submitted a letter to Mertens and Hogan which was entitled"Supplement and/or Amendment to Employers'Labor Contract Proposal ofApril 4, 1957."At the hearing in the instant case MacAloon testified "after thatmeeting I sent this to the unions to clarify again the position of theemployerswith reference to specific issues or questions raised by the union."(Emphasissupplied.)He stated that he referred to "employers"in the plural from "forceof habit" on his part.12Whereas the proposal of April 4 had no provision foremployees in the utility or miscellaneous classification,in his letter of April 26,MacAloon stated"theemployersare agreeable to spelling out that employeesin the category of runners, washers, greasers,wrecker drivers,used car lot men,polishers,tiremen, and janitors shall not receive less than the hourly rate nowpaid them but the contract minimum must stay at $1.00 per hour."(Emphasissupplied.)On March 13,MacAloon had offered the commission employeesguaranteed monthly earnings of $250, on April 4 he had reduced this offer toguaranteed weekly earnings of $50. In his letter of April 26 he stated: "Theemployers are agreeable to changing the $50.00 per week guarantee as contained"An opening paragraph contained thefollowing language:Like all other proposals this is submitted in behalf of all businesses identified onthe signatory line hereto.The only exception will be in the instance of Auto Parts,Inc., and that exception will govern wage rates and job classifications only inasmuchas it is a different type of business from the others.12The quotation is from his testimony. W. W. WALLWORK FARGO, INC.103inArticle XIX of the contract proposal to a $250.00 per month guarantee.Theyare not agreeable to the Union'sproposal."13MacAloon concluded his letterwith the following statement:All of thedealersconcurred in this position as outlined in the foregoing.As a matter of fact it is reiteration oftheirposition as given to the unionsseveral times in past meetings.If this is not satisfactory to the union, I haveno further suggestions or ideas as to how an agreement can be executed.[Emphasis supplied.]On May 15, the parties met again.14Again the Unions insisted that thenegotiations be confined to Wallwork.Mertens testified that the Unions proposeda substantial wage raise for the utility men with the lowest rate$1for runnersand the highest$1.50 for wrecker drivers.Mertens could recall no counter-proposal to this offer.For the parts men, the Union proposed a starting rate$1.45 per hour,progressing to $1.65 per after 1 year.MacAloon proposed thatthe partsmen start at$1and progress to $1.40 after 2 years.The Unions'proposals were predicated on a 44-hour week with overtime after 40.Mertensfurther testified that as to commission employees MacAloon proposed a guaranteeof $250 a month for employees in their first 90 days of service and$275 permonth thereafter.Mr. Hogan also testified that at this meeting Mr.MacAloonoffered the hourly rate employees a 5-cent per hour increase.In this, however,Hogan was contradicted by MacAloon who testified that he had at the earlymeetings made an "exceedingly indefinite"15offer of a 5-cent increase but whentheUnions scorned his proposal he had never renewed it thereafter.MacAloonwas corroborated by Mertens who conceded that the former had never made afirm offer of a 5-cent raise.By itself Hogan's testimony on this issue was notpersuasive.Since it lacked corroboration even from his bargaining associate andwas denied by Mr. MacAloon, I conclude and find that the latter made no suchoffer at this meeting.On May 22 MacAloon addressed another letter to the Unions.Itwas entitled"Verification of Oral Interpretation of Employers'Last Contract Proposal." Again,as he had with respect to all correspondence,MacAloon made it clear that hewas speaking not for Wallwork alone but for all of the auto dealers.The mostcontroversial aspect of this letter was on commission employees and read asfollows:Commission or flat rate employees who have been employed ninety days orlonger shall be given a guaranteedrawof $275.00 per month.Those whohave been employed less than ninety days to receive$250.00 per month as aguarantee.This is an alternate to theweekly drawpreviously proposed bythe employers.The union may take either one or othe other.[Emphasissupplied.]In another paragraph it was further provided that holidays for commission em-ployees would be paid for on the basis of their "guaranteeddraw."This wasthe first time the word "draw"had appeared in the written proposals whichMacAloon submitted.In all prior memoranda the amount guaranteed the com-mission employees was described as "guaranteed weeklyearningsof $50.00," asin the proposal of April 4, or"guaranteedmonthly earnings"of $250, as in theearlier proposal of March 13.Use of the word "draw"in the letter of May 22aroused much consternation among the Unions.Mertens testified that a protesttoMacAloon about the use of this term was unavailing.At the hearing MacAltoonendeavored to establish that the words"guarantee"and "draw" were synonymousand that his use of the latter on May 22 did not change the terms of theRespondent'searlier proposals.However, he was unable to point to any otherwritten proposals submitted prior to that date when he had used the word andhis testimony that the words"guarantee"and "draw" had been used inter-changeably at earlier bargaining conferences was most unpersuasive.He defineda "draw" as a"draw of money as against something else . . . for a stipulated"The Unions had asked for a $75-per-week guarantee.Wallwork employees in thiscategory had had a$50-week guarantee since 1952."Howard Fortier,business agent for a Teamsters'local in Minneapolis,participated inthismeeting along with the regular members of the union contingent.'- The quotation is from MacAloon's testimony. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod of time." 16Upon cross-examination he conceded that neither a "guaran-teed draw"was the same as a guaranteed wage.Very plainly the"guaranteeddraw" that was offered on May 22 was not the same as the guaranteed weeklyand monthlyearningswhich MacAloon had proposed at the earlier conferences.On July 11 the parties met again.17At this conference Hogan credibly testifiedthat he told MacAloon that the men had voted to accept the 50-percent ratefor commission employees and the $50 minimum weekly guarantee contingent ona satisfactory compromise as to the rate for the hourly paid employees.At eitherthismeeting or the one held in June, neither MacAloon nor Hogan could recallwhich, the former proposed that the Unions accept what had been agreed uponup to that time in an interim contract.AlthoughMacAloon testified that heoffered to let the Unions determine the duration of such an agreement,he testi-fied later that the proposal was not agreed upon because the Unions insistedupon a contract that would extend to-June 1, 1958.There were no othermeetings before the strike.There were, however,several telephone conversationsbetween the principals.According to MacAloon,on July 19 Hogan called himand suggested that they might settle their differences by leaving out the utilityormiscellaneous classifications providedMacAloon would guarantee that theircurrent rates would not be reduced.According to MacAloon he agreed to makesuch a guarantee.On the other hand, MacAloon testified that on July 23, Hogancalled to tell him that the Unions wanted a 5-cent increase for the miscellaneousclassifications on the basis of their current hours rather than a shorter workweek.On August 7 Hogan called MacAloon again to state that there would be astrike if no agreement was reached on minimum rates.On the following day, inanother telephone conversation,Hogan told MacAloon that unless the afore-mentioned employees received a 5-cent raise on the basis of their current work-hour schedule there would be a strike against Wallwork. In reply,MacAloonstated that no such offer had been made earlier and that it would not be forth-coming then.18The strike at Wallwork began on August 20.According to the testimony ofMr. MacAloon,at that time everything had been agreed upon except wage ratesfor the miscellaneous classifications of employees.However, after the initiationof the strike,no bargaining conferences were held. It happened that during thefallof 1958,MacAloon and Mertens had several meetings with respect toanother client whom MacAloon was representing in the Fargo area.19At oneof these conferences Mertens asked that MacAloon take back to the employera new proposal on wages which he then gave to him.MacAloon subsequentlyreported to Mertens that the employer'spositionwas unchanged.Itwas Mac-Aloon's further testimony that after the strike began he did not change any of hisearlier offers.On or about November 8, 1958, Wallwork filed a decertificationpetitionwith the Board.MacAloon stated that since that time he has refusedtomeet officially with the union representatives.On about September 13 Wallwork,in a letter to all of its striking employeessolicited their return to work.This read, in relevant part,as follows:We are now in a position to use more employees and intend,effectiveSeptember 18, 1957, to start hiring additional employees on a permanentbasis to replace employees on strike.We would prefer to use employees who are now out on strike but who arewilling to return actively to work, as a matter of fairness to them.We are,therefore,giving this notice to all employees on strike prior to hiringadditional employees as permanent replacements.Our operations will notrequire the services of all striking employees,so that employees who are19Mertens defined a weekly draw as an amount the employees"can draw against andmake up next week. If you had a fifty dollar draw[and earned only $25], you can havethe extra twenty-five dollars,but you have to make it up the next week of subsequentweek's time.While a guarantee,the Company would give you the twenty-five and younever would have to make it up again."14Another meeting was held on June 10 but none of the witnesses could recall any ofthe discussion or anything which transpired.18 The foregoing findings as to the telephone conversations of Hogan and MacAloon arebased on the testimony of the latter.Most of it was undenied except that Hogan testifiedthat he did not recall a conversation with MacAloon on July 19.19 This was the American Linen Supply Company. W. W. WALLWORK FARGO, INC.105reporting prior to that date will be accepted in the order in which theyreturn, that is, first-come-first served provided, of course, that they arequalified for the work available.Shortly after the circulation of this letter a number of the strikers returned towork.On September 20 Wallwork initiated a series of wage increases to non-strikers and returned strikers.The Respondent likewise hired a number of newemployees at rates higher than those previously paid for similarly classified jobsbefore the strike and above the offers which it had made during the course ofnegotiations.The Respondent conceded that these raises and new rates wereestablished unilaterally and without notification to, or consultation with, the Unions.On September 20, increases of 10 cents per hour were given to 4 hourly paidnonstrikers,Carmen Christianson, a car jockey, William Wright, a janitor, andJulius Peterson and Lewis Prellwitz, service salesmen.On the same day a similarraise was given to three returned strikers.These were John Dittel, tire repairman,who returned to work on August 26, Elmer Kurtz, parts counterman, and JamesMoore, car jockey.The latter two had returned to work on September 18. Threeemployees, newly hired in August through October, were employed at rates abovethose previously paid to employees whom they replaced.Thus, Clifford Erbele,was hired on September 20 as radio repairman at a 60-percent commission, whereasWalterMatz, his predecessor, who had been at Wallwork for over 8 years, waspaid a 50-percent commission.Another, Richard Lakeman, was hired on October31 as a parts truckdriver at $1.15 per hour, while his predecessor, Ernest Simonsen,an employee of approximately 6 years standing, had been paid $1.10.The thirdnew employee, Jerome Rage, was hired on August 23 for parts counter work at$1.25.Walter Navratil, his predecessor had been paid $1.15.The Respondent contends that these higher wage rates paid the foregoing namednonstrikers, returned strikers, and new hires were not true increases in that theduties of the aforesaid individuals differed substantially from those which theyhad prior to the strike or from those of their predecessors.Hence, in an ableexposition of this theory in its brief, counsel for the Respondent argues that theincreases in question were new and temporary rates for emergency jobs madenecessary by the strike and the subsequent conduct of the Unions.From thispoint of departure the Respondent contends that, not being permanent, these wageadjustments were not within the area of collective bargaining.To the evidence asto the issue here involved we will now turn.Peterson and Prellwitz, as service salesmen prior to September 20, had received$1.40 and $1.25 per hour, respectively, plus a commission on particular serviceitemswhich they sold to customers in the course of their work.Respondentcontends that the 10-cent increase which they received on September 20 onlypartially compensated them for the loss of commissions which these employeesincurred after the strike began.This conclusion, however, is not immediatelyapparent from an examination of the earning records of these employees.Thus,in the 6-week period prior to the strike, Peterson received $581.77 in wages and$70.53 in commissions. In the same period after the strike he received $594.32inwages and $68.46 in commissions.Prellwitz received $498.60 in wages and$70.53 in commissions. In the same length of time immediately after the strikebegan he received $498.69 in wages and $68.46 in commissions. It was furthercontended that after the strike began these individuals also had to perform addi-tionalwork since the shortage of mechanics compelled them to spend aboutan hour and a half per day making minor mechanical adjustments for customers.The testimony, however, indicated that none of this additional work was markedlydifferent from the work of an alert service salesman, even under normalcircumstances.Christianson, a nonstriker, andMoore, a striker who returned to work onSeptember 18, were both car jockeys.The Respondent contends that a 10-centper hour increase which they received on September 20 was justified in that afterthe strike these men had to drive through picket lines to and from the usedcar lot and in picking up new cars at secret rendezvous away from the plant.Dittel,a striker who returned to work on August 26, was the shop tirerepairman.Since the strike caused a decline in that type of repair work hewas given a variety of miscellaneous jobs in his free time such as occasionallyaccompanying the pickup truckdriver to points away from the premises to obtainspare parts.He, too, received a 10-cent raise on September 20. 106DECISIONS,OF NATIONAL LABOR RELATIONS BOARDErbele was newly hired on September 20 as a radio repairman at a 60-percentcommission.His predecessor was Walter Matz, then on strike,who had beenemployed since 1949.At the time of the strike the latter was receiving a 50-percent commission.Matz was admittedly better qualified than Erbele in thathe could repair not only radios but speedometers,clocks,and related accessories.The Respondent seeks to justify the higher rate for Erbele on the ground thatsince he was unqualified to perform any job except the repair of radios he wasidle for longer periods of time and had to have a higher commission to compen-sate for the smaller volume of work.The 60-percent commission paid Erbelewas in contrast with the top offer of 50 percent for the commission employeeswhich Respondent made during the course of the bargaining conferences.Kurtz, another striker who returned to work on September 18, was a partscounterman.Two days after he returned,he received a 10-cent increase.TheRespondent concedes that the basic character of his duties did not change butcontends that his responsibilities were heavier after his return because he did nothave the assistance of Harold Pepmeier,a striker and an experienced parts man.The Respondent further contends that when originally hired Kurtz had beenpromised a rate increase.Kurtz,however,had been employed in August 1956and his wage rate had remained constant until 2 days after he quit the ranksof the strikers.Rage, a new hire who was employed on August 23 to work in the partsdepartment,was paid $1.25 an hour.This was 10 cents an hour more than the rateforWilliam Navratil,the striker whom Rage replaced.Here,too the principaldistinctionwhich the Respondent makes between the job of the striker andthat of the replacement is that the latter had to help haul parts from rendezvouspoints which the strike necessitated.Lakeman, a new hire, employed on October 31 as parts truckdriver,was paid 5cents per hour more than Ernest Simonsen who had held the job for 5 years beforethe strike.At the hearing Respondent contended that this was because Lakemanhad more hauling to do than Simonsen.The record,however, does not supportthis argument.By contrast,CurtisNatvig,a part-time student hired in August1957, shortly before the strike at$1.15 per hour to help in the parts department,run errands and pick up and deliver merchandise,was given no increase.Wright,a nonstriker was plant janitor at $1 an hour.Normally he was onduty until midnight.After the strike the Company hired a watchman to policethe plant during the night.There was uncontradicted evidence that after thewatchman'sserviceswere discontinued,Wright assumed those duties in additiontohis janitorial functions.On September 20, Wright, along with the othersmentioned above, received a 10-cent increase.The Respondent contends thatbecause of his additional duties Wright should be classified as a watchman and,that,as a result,he was no longer in the bargaining unit during the period inquestion.AlthoughWright performed certain guard functions after the strikebegan, there is no evidence that he spent over 50 percent of his time doing so.That being the case,it ismy conclusion,and I find, that he remained primarilya janitor(The McKay Machine Company,93NLRB 822, 825;NationalCashRegister Company,95 NLRB 27, 33;WileyMfg.,Inc., 92NLRB 40, 41) andthat he did not become a plant protection employee who should be excluded fromthe bargaining unit.(Gates Engineering Company,115 NLRB 1528,1532;DrexelFurniture Company,116 NLRB 1434, 1437).As to the other employees men-tioned above it is my further conclusion that their duties were not so changed orenlarged as to justify a finding that after the strike their specific jobs were newand different or that they were substantially altered.The case of Noel Mjoness and Robert Suko, two other new hires should bementioned.Mjoness was employed in the parts department on October 1, 1957,at $1.20 to replace Harold Pepmeier.The latter was a striker who had been onthat job for over 6 years and at the time of the strike was getting $1.35 per hour.zoSuko was hired on September 16, for work in the same department at $1.20 toreplace Lovell Larson.The latter was a striker who had been an employee ofthe parts department from 1952 and at the time of the strike was being paid$1.35 per hour.MacAloon's last offer with respect to the parts department em-ployees was a starting rate of $1.Notwithstanding this position during the courseof the negotiations and the fact that Mjoness had no prior experience in auto-20The transcript at page 181,in reporting a stipulation of the parties,gives$1.55 ashis rate.This is in conflict with the later testimony of both C. O.Paulsruud,manager ofthe parts department,and of Pepmeier himself.For that reason,I 'have concluded thatthe $1.55 figure is the result of a stenographic error and that the correct rate was $1.35. W. W. WALLWORK FARGO, INC.107motive parts work and that Suko was lacking in parts department experience ofany kind, after the strike began the Respondent hired both at a starting rate of$1.20 per hour.All of the employees given wage increases were within the bargaining unit.Approximately one-third of the 45 employees in this unit were hourly paid. It issignificant that all hourly paid employees who did not go on strike,with oneexception,21were given a 10-cent per hour increase,and, further,that a similarraisewas granted all of the hourly paid strikers,again with one exception,22 whoquit the strike and returned to work. It is undenied that not only did theRespondent fail to consult with the Unions relative to the foregoing increases,in January 1958 it rejected an offer of the Unions to call off the strike if thestrikerswould be returned to work at the wage rates then being paid the non-strikers,returned strikers,and new hires.The Respondent was under a statutoryduty to consult with and notify the duly designated bargaining agent as to theaforesaid increases.N.L.R.B. v. Crompton-HighlandMills,Inc.,337 U.S. 217;Wheatland Electric Cooperative,Inc. v. N.L.R.B.,208 F. 2d 878,883 (C.A. 10).This it did not do and its failure to adhere to the statutory standard was aviolation of Section 8(a)(5) of the Act. In its brief, Respondent candidly statesthat the wage increases were made without advice of counsel or knowledge of thelabor law involved,and that, in addition,they were rescinded on February 13,1958, when the Respondent was apprised of the fact that a complaint was aboutto be issued in Case No. 18-CA-862.For that reason, the Respondent nowurges that it has purged itself of any taint that may have arisen from the originalunilateralgrant of the increases.This argument might have merit if con-sidered only by itself. It may not, however,be viewed in isolation and withoutreference to the Respondent's entire course of conduct.The General Counsel contends,and the Respondent denies, that from the outsetof the bargaining conferences the Unions sought to negotiate only for Wallworkand that MacAloon persisted in negotiating on behalf of all the auto dealerssimultaneously.It is clear that the Unions initially requested bargaining conferences only withWallwork and Auto Parts, and that the only written demand for such meetingswas made on Wallwork on November 26, 1956.Thereafter,the union committeewhich met with MacAloon had two rank-and-file members, both of whom wereWallwork employees.Throughout the subsequent conferences the employees ofno other auto dealer served on this committee.The union representativestestified,credibly, that at the outset of the meetings they were negotiating onlyfor the employees of Wallwork.It is equally manifest,however, that theyhoped to obtain a contract from Wallwork which would serve as the standard forall of the Fargo-Moorhead dealers.For this reason,in the early meetings it isplain that much time was spent discussing the problems of all these employers.There came a time, however,when the Unions reiterated their demand that thenegotiationsbe confined to Wallwork.Thus, even MacAloon conceded thatthe notice of dispute filed on April 10, 1957,with the Federal Mediation andConciliation Service involved onlyWallwork and that at the conference of April18, arranged by the conciliator,he agreed to limit the negotiations to Wallwork.Despite this fact, his subsequent written proposals and every amendment to hisearlier proposals were made in the name of all the eight different auto dealersand in no way confined to Wallwork.In his written submission of April 26 hestated that the employers would agree only to three amendments to their contractproposal of April 4.This latter document was entitled"Complete and FinalDraft of Labor Contract Proposal for Consideration of Parties."In the openingparagraph of this instrument,MacAloon wrote"Like all other proposals this issubmitted in behalf of all businesses identified on the signatory line hereto."Thesignature element listed the eight auto dealers whom MacAloon represented.Finally, onMay 22, in the last written submission which MacAloon made, andwhich was captioned"Verification of Oral Interpretation ofEmployers'Last Con-tract Proposal" (emphasis supplied)he again made it obvious that he was con-tinuing to negotiate for all of the dealers.The Unions had not been certifiedto represent the employees in a multiple-employer unit.They had been certified21This was Vernon Beahl,who was classified as a "new car get-ready man." As such,Beahl received$1.50 per hour,a rate that was substantially above the normal scale atthe Wallwork garage.22 This was Curtis Natvig, a student who worked at Wallwork's only half days.He hadbeen hired less than 3 weeks before the strike and was a new and inexperienced employeeat the time the strike began. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDas to individual units at the eight different automotive establishments and havingrequested negotiations only as to Wallwork, MacAloon was not free to expand thearea of bargaining so that the negotiations involved the other seven dealers aswell as Wallwork.While there may have been a mutual desire on both sidesto discuss the whole field in the early conferences, there was no basis for Mac-Aloon's professed ignorance of the Unions' desire to negotiate only as toWallwork after the intervention of the FMCS on April 10.Consequently, on thefacts outlined above, it is my conclusion that subsequent to the latter date Mac-Aloon persisted in negotiating for all the dealers rather than for Wallwork alone.For this reason, I find that he was insisting on bargaining for a unit differentfrom the one which had been certified, a fact which of itself is an index ofbad faith.23International Longshoremen's Association, etc. (New York ShippingAssociation, Inc.),118 NLRB 1481, 1483.The General Counsel also alleged that during the course of the negotiations theRespondent withdrew offers previously made, for the purpose of preventing theconsummation of a collective-bargaining agreement.As found above, on March13,MacAloon offered a 50-percent commission to the commission paid employeeson house or internal work.On April 4, however, this commission was reduced to40 percent.Likewise, on the earlier date the commission-paid employees wereoffered "guaranteedmonthlyearnings of Two Hundred Fifty Dollars," and onthe latter date this was cut to "guaranteedweeklyearnings of $50.00."24Thisdifferencemight be explained on the ground that fringe benefits in the latterproposal compensated for the apparent difference in the total of the guaran-teedmonthly earnings.Such an explanation, however, is not available toreconcile these earlier offers of guaranteed weekly and monthly earnings withthe offer on May 22 of a guaranteed draw. The latter represented a very sub-stantial change of position, for a "draw" in wage parlance is far different from"guaranteedearnings."Approximately two-thirds of Wallwork's employees werepaid on a commission basis and vitally interested in the manner of their com-pensation.Mr. MacAloon, as an experienced consultant in the field of collective-bargaining,well knew that the union representatives would object to this inter-change and that such a shift would prolong the negotiations.The test of goodfaith in collective bargaining is whether a party to negotiations conducted himselfduring the entire negotiations so as to defeat rather than to promote an agreement.N.L.R.B. v. Reed & Prince Manufacturing Co., 205F. 2d 131 (C.A. 1), cert.denied 346 U.S. 887. It is my conclusion that on the foregoing findings theRespondent has not met that test here.The General Counsel also alleged that during the course of the negotiations theRespondent first offered a 5-cent increase to the hourly paid employees and laterwithdrew it.Ihave already found that the record does not support such anallegation.Actually, asMr. MacAloon testified, any such offer which he made:had been "exceedingly indefinite," and the fact is that all references which.MacAloon made to a wage increase for the hourly paid employees was coupled.with a reduction in their workweek from 49 hours to 44 or 45. In contrastwith this position of the Respondent during the negotiations, after the strikebegan it unilaterally granted a 10-cent increase to a substantial bloc of its hourlypaid employees and without effecting any reduction in the workweek.Moreover,in January 1958, when the Unions offered to settle the strike on the basis of thehigher rates then being paid to the nonstrikers, returned strikers, and new hires,the Respondent declined the offer.In the light of the above facts, I conclude that the Respondent refused to bar-gain in good faith with the Unions, as demonstrated by its insistence on April 4,1957, and thereafter, in submitting proposals and negotiating only on behalf ofall the auto dealers and thus bargaining for a unit larger than the one certified,by its withdrawal of offers made as to the commission-paid employees on thatdate and thereafter, and by its unilateral grant of wage increases after the strikebegan.I further find, on this evidence, that in so doing the Respondent mani-fested a fixed determination never to arrive at a final agreement in its negotiationswith the Unions. It is my conclusion, on the findings set forth above, that the21Conversely, I find no support in the record for the contention of the RespondentCompany that the Unions had insisted that the negotiations embrace a unit larger thanthe one which had been certified.2s The quotations are from the contract proposals. W. W. WALLWORK FARGO, INC.109Respondent, by its conduct on and after April 4, 1957, violated Section 8(a) (5)and (1) of the Act.25The strike did not extinguish the Respondent's duty to bargain with the Unions.N.L.R.B. v. Jeffery-DeWitt Insulator Co.,91 F. 2d 134, 139-140 (C.A. 4), cert.denied, 302 U.S. 731;N.L.R.B. v. Mackay Radio & Telegraph Co.;304 U.S. 333,344-346.Yet, it was conceded that in November 1957, upon the filing of adecertification petition,MacAloon declined to have any further official contactwith them.This was on the asserted ground that the Unions no longer representeda majority of the employees.That position was not well founded for on the recordherein any loss of majority among the Wallwork employees may be correctlyattributed to the Respondent's unfair labor practices.It is well settled thatunilateral wage increases accorded to nonstrikers, returned strikers, and the hiringof new employees at rates above those proposed during negotiations constitutesdisparagement of the collective-bargaining process and of the employees' bar-gaining representative.This established principle in the law is borne out by therecord here 26The antagonism and bitterness engendered by such disparate treat-ment of strikers and their bargaining agent always tends to prolong a strike.When such conduct by an employer leads to a turnover of personnel, theemployer cannot profit by his wrongdoing and urge that the Unions' subsequentloss of a majority frees him of any obligation to bargain.Franks Bros. Companyv.N.L.R.B.,321 U.S.702;N.L.R.B. v.Mexia Textile Mills, Inc.,339 U.S. 563,565-568.It is, therefore,my conclusion that the Respondent's unilateral payaction tended to extend the strike, that any loss of members suffered by theUnions among the Wallwork personnel must be attributed to that Company'sunfair labor practices and that the Respondent remains obligated to bargain ingood faith with the duly designated exclusive bargaining representative of itsemployees.Moreover, since the Respondent has admittedly refused to meet withtheUnions since a decertification petition was filed in November 1957, I findthat this conduct constituted a further and continuing violation of Section 8(a)(5)and (1) of the Act.C. The case against the Unions (No. 18-CC-48)At the outset of the strike the Teamsters and the Machinists pledged each othertheirmutual support and cooperated fully in maintaining a picket line at the Wall-work premises.The Respondent Teamsters has a contract with many, if not all,of the carriers with whom Wallwork does business.This agreement has a "pro-tection of rights" or "hot-cargo" clause familiar to such contracts.On November26, 1957,Wallwork filed the charge in the above-numbered case wherein it"N The General Counsel relies on one other incident which should be mentioned : BertGendreau testified that while he was on the picket line shortly after the strike began,one Tony Wolf engaged him in conversation and declared to him that Wallwork wouldneversigna contract with the Unions.This testimony was undenied.The GeneralCounsel attributes this remark to the Respondent Company on the ground that Wolf wasitsacting service manager at the time.The record, however, does not support thisassertion.Gendreau was the only witness who gave any affirmative evidence as to Wolf'sduties.He testified that prior to the strike Wolf had supervisory status and was attimes the acting service manager.Gendreau conceded, however, that he had no knowledgeas to Wolf's duties or authority after the strike began. James C. Blinkenberg, who washired as service manager on September 19, 1957, testified that prior to the time he wasemployed,Wolf "might have been acting service manager." There is no other evidence inthe record as to Wolf's position or function at the time in question.As a result, it ismy conclusion that the General Counsel failed to establish that Wolf had a supervisorystatus at the time of his conversation with Gendreau.Accordingly, no reliance has beenplaced upon thisincidentin reaching the conclusions set out above.=6Thus, it was undenied that in October, during the course of the strike, ServiceManager James C. Blinkenberg approached Harold Pepmeier on the picket line and askedhim if he was interestedin comingback to work. Pepmeier answered in the negative andstated that he did not think it was fair that Elmer Kurtz 'had been hired at 5 cents anhour more than he was getting. Blinkenberg stated that he agreed with him and askedifPepmeier would come back to work in the event he (Blinkenberg) secured a raise forhim.In Pepmeier's case the solicitation by the service manager was unsuccessful, butthe resentmentwhichRespondent's unilateral pay action had engendered is manifest fromthis incident alone. 110DECISIONS, OF NATIONAL LABOR RELATIONS BOARDalleged that the Unions had violated Section 8(b) (4) (A) of the Act.The inci-dents on which the General Counsel offered evidence in support of the complaintin Case No. 18-CC-48 will now be considered.1.The first incident involving the Hart Motor ExpressOn about August 22, the Fargoterminalof the Hart Motor Express, Inc.,received a pool shipment of Ford merchandise consigned to several dealers in thearea.Some of it was for Wallwork Fargo and some for Wallwork Moorhead.27Edmund D. Rydeen, district manager for Hart, testified that because of the picketline at the former establishment he contacted the Minneapolis office of the FordCompany to ask what disposition should be made of the shipment consigned toWallwork Fargo.According to Rydeen, upon instructions from that office, hereconsigned the shipment to Wallwork Moorhead.On August 23, Bill A. Will-mann, terminal manager, ordered two Hart employees, Charles Munkirs, andone Bjorland to deliver the shipment to Wallwork Moorhead.Rydeen testifiedthat prior to their departure he had changed the freight bill to clearly reflect thereconsignment of the merchandise from Fargo to Moorhead.Munkirs testified,however, that the bill had not been changed and that it still indicated that thefreight was destined for Wallwork Fargo. In any event, Munkirs was concernedabout whether he should make the delivery.He discussed the matter with Bjor-land and the two agreed that they should seek advice from the Union.Accord-ingly,Munkirs telephoned the Teamsters' hall, and talked with Kenneth C. Spry,president and business agent for Local 116.Munkirs testified "I called to findout if we was able to deliver Fargo's load to the Moorhead terminal, if I wasviolalting a picket because I don't want to cross a picket line; and according tothe way he put it to me,.Idon't deliver it because I am crossing a picketline." 28According to Spry, he told Munkirs that "under the contract it was hisright to refuse. to deliver that freight."Upon concluding his discussion with thepresident of the local, Munkirs relayed a summary of it to Bjorland, his fellowemployee.Munkirs testified that he "Just told him the part of the conversationwith Kenny [Spry]-go back.And not make the delivery."Thereafter,Mun-kirs telephoned the Hart terminal and told Rydeen that he and Bjorland wouldnot deliver the shipment to Moorhead.Rydeen then ordered them to eithercomplete the delivery or return to the terminal and quit.Munkirs and Bjorlandelected to follow the latter course 292.The Associated Transport incidentIn October 1957, Melvin C. Kistner, a leased operator for Associated TransportinKansas City, Missouri, arrived in Fargo with an automobile trailer loaded withtrucks, one of them consigned to Wallwork and another to an establishment knownas the Smith Body Works.Kistner unloaded the truck for Smith's first and thenproceeded toward the Wallwork garage.When within approximately a block ofthe latter premises he was stopped by Bert Gendreau, a Wallwork mechanic whowas then on strike.Gendreau, a member of the Machinists, had been active onthe picket line.He testified that on this occasion he was on his way home aftervisiting the Teamsters' hall.Upon first accosting Kistner, Gendreau told himthatWallwork was on strike and that he should not unload there.Kistner turnedaround at this point and returned to Smith's to obtain certain receipts in connec-tion with the shipment.Gendreau followed the Associated driver and when thelatter arrived at Smith's Gendreau called Mertens, business agent for Local 116.Shortly thereafterMertens arrived on the scene and engaged Kistner in a con-versation.Mertens did not testify as to this incident.Gendreau averred thatalthough he was present he was unable to hear all of the conversation.Accord-ing to Kistner, however, at this point, Gendreau and two companions came upto him, told him that they were union men, that they were on strike and thatKistner could not unload the Wallwork shipment.Kistner testified that he ex-plained to the men that he would then have to call his supervisor.AccordingtoGendreau, Kistner also told them that he would have to call his local union.In any event, Kistner then left Smith's and drove to a truck stop in West Fargofrom which point he telephoned his Company for further instructions.companies.'There was no picket line at Wallwork Moorhead.29They were rehired the same day, however,when Local 116 protested their discharge. W. W. WALLWORKFARGO, INC.111In the meantime Gendreau had followed the truck and, according to his owntestimony, from this location he again telephoned Mertens to report the where-abouts of the Associated truck.This timeMertens instructedGendreau toexamine the union book of the Associated driver, obtain his name and the numberof his local in the Teamsters' union and report back.Gendreau obtained theforegoing information from Kistner and relayed it to Mertens.Kistner was not followed further.Before leaving the truck stop he telephonedWallwork and requested instructions from James C. Blinkenberg, the servicemanager.The latter advised him to unload the consignment at a small town tothe north of Fargo.Kistner did so and returned to his terminal in Missouri.He conceded that no one from his local union ever talked to him about thematter.He also testified, however, that his terminal manager subsequently told himthat Associated would make no more shipments to Wallwork.3.The second incident involving the Hart Motor ExpressOn about January 22, 1958, Clifford O. Paulsruud,managerof the Wallworkparts department, telephoneMr. Rydeen at the Hart terminal to inquire as towhether a small shipment of floor mats had arrived.Rydeen answered in theaffirmative, but volunteered that the Hart firm would not deliver the merchandisetoWallwork's garage.Prior to the strike it had not been unusual for Wallworkemployees to go to the Hart dock to pick up a small order that was urgentlyneeded.On this occasion Paulsruud asked if he could follow that same pro-cedure.Rydeen assured him that he was free to do so but that whether Hart couldgive Paulsruud the shipment would depend on whatever circumstances arose uponhis arrival.When the latter reached the Hart terminal Rydeen called MarvinH. Schimelphenig, the only man on the dock at the time and asked him if hewould give the Wallwork shipment to Paulsruud.This employee at first responded"Well, it is o. k. . . . I will give it to him."Rydeen then pointed out to Schimel-phenig that he was not ordering or requesting him to turn the material over andthat the decision would be left up to the employee completely.The latter thensaid "Well I will call the union and ask them if it is o. k."The employee there-upon in the presence of Rydeen and Paulsruud, put in a telephone call to theunion office.When he concluded the conversation he turned to those present andannounced "Mertens says, send it back to Minneapolis." It was undenied thatSchimelphenig talked with Business Agent Mertens on this occasion.Moreover,the testimony of the employee completely corroborates the testimony of Rydeenand Paulsruud as outlined above. In his testimony as to this conversation, Schi-melphenig added that Mertens told him "not to give it to them because theywere not in the business of hauling freight, that was our [the union employees']work."Mertens was not called to testify as to this conversation.After Schimel-phenig's conversation with the business agent, Paulsruud departed and the Wallworkshipment of floor mats remained at the Hart terminal.The Respondent Teamsters contends that Schimelphenig is a supervisor withinthe meaning of the Act and that, for this reason, no violation could have occurredhere.It is undisputed that Schimelphenig is classified as a lead man, that heworks with eight other employees on the dock, and that he gets 10 cents per hourmore than the regular dock personnel.Rydeen testified that Schimelphenig re-ceives the higher rate for carrying out certain specified duties.According to BillWillman, the terminal manager, when he is absent for brief periods, Schimelphenig"sees that things are kept going while I am not around," and that, in those in-stances, the latter is responsible for the movement of freight on the dock.How-ever, in the event any of the employees fail to carry out Willmann's orders,Schimelphenig merely reports the matter to Willmann without making any recom-mendations.It is undenied that Schimelphenig has no authority to hire, fire,promote, discipline, or reward other employees, nor does he have the authorityto effectively recommend such action.Moreover, he is covered by the Teamsters'contract with Hart, along with the rest of the rank-and-file men with whom heworks.Upon the foregoing facts, it is my conclusion and I find that Schimel-phenig is an employee and not a supervisor within the meaning oftheAct.N.L.R.B. v. Osbrink Manufacturing Company,218 F. 2d 341, 344 (C.A. 9);N.L.R.B. v. North Caroline Granite Corporation,201 F. 2d 469, 471 (C.A. 4);N.L.R.B. v. Beaver Meadow Creamery Inc.,215 F. 2d 247, 251 (C.A.3); StokelyFoods v. N.L.R.B.,193 F. 2d 735, 739 (C.A.5); N.L.R.B. v. A. E. Nettleton Co.etc.,241 F. 2d 130, 132 (C.A. 2): 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.ConcludingfindingsThe General Counsel alleges that the conduct of the Respondent'sagents, asfound above, induced and encouraged the employees of Hart and Associated toengage in strikes or concerted refusals to handle Wallwork's products and that anobject of this conduct was to force or require the other employers to cease doingbusiness withWallwork. In their brief, counsel for the Teamsters, in a compre-hensive discussion of the law and the facts, have urged the legality of the Union'sconduct.In the often cited case ofInternational Brotherhood of Electrical Workers, Local501, et al. (Samuel Langer) v. N.L.R.B.,341U.S. 694, 701, 702, the SupremeCourt stated that "The words `induce or encourage' are broad enough to includein them every form of influence and persuasion."With this interpretation of theAct in mind, it is clear that the conduct of Mr. Spry in the incident on August22, induced and encouraged Munkirs and Bjorland to concertedly refuse to handletheWallwork freight.Munkirs' testimony that the union president told him"don't deliver it because I am crossing a picket line," is, in itself, conclusiveevidence that Spry's advice constituted inducement of the Hart employees.Thetestimony of Spry likewise compels the same conclusion, for he conceded that headvisedMunkirs and Bjorland that under the "hot-cargo" clause of the unioncontract they were not obligated to deliver the freight.The Board has held thatwhere a union such as the Respondent Teamsters has a well-established policy ofnot handling "hot cargo" and such a policy is incorporated in the union contract,as here, it is inducement and encouragement within the meaning of the Act fora union agent merely to offer advice as to the provisions of the agreement.CapitalPaper Company, etc.,117 NLRB 635, 644-645. In its brief, Respondent Team-sters contends that the decision of the two employees had been made prior toMunkirs' conversation with Spry.The General Counsel, however, has answeredthis argument with the statement that if the employees had definitely decided notto deliver the freight, it is obvious that they would not have bothered to makethe telephone call.In the other two incidents the evidence of inducement is equally plain.Asfound above, in the Associated Transport incident, Mertens, Gendreau, and an-other individual told Kistner he could not unload.Thereafter,Gendreau, atMertens' direction, followed Kistner's truck to a point on the outskirts of Fargoand there demanded that he be permitted to inspect Kistner's union book.Thethreat that with the information so obtained Kistner might be called before hisown local for discipline, censure, or even the levy of a fine was implicit in thisdemand.For that reason, this conduct was obviously a potent form of induce-ment.30Similarly, no other conclusion is possible as to the incident of January22, when, from the facts found above, it is apparent that Mertens directed Schimel-phenig that he should neither load the Wallwork freight nor permit the Wallworkemployees to pick it up themselves 31On this record it is obvious that an objectof this inducement was to compel the motor carriers to cease doing business withWallwork.Although the Respondent Teamsters urges that all of the activity inquestion was protected by virtue of the "hot-cargo" clause in its contracts, theSupreme Court has now declared that such a provision in a collective-bargaining30 In its brief, Respondent Teamsters contends that the Associated Transport incidentoccurred at the primary picketlineand was, therefore, protected activity underInter-national Rice Milling Co., Inc., at at. v. N.L.R.B.,341 U.S. 665.This argument, however,iswithout merit for it ignores the fact that Kistner was at a point several blocks distantfrom the picket line at the Wallwork premises when Mertens and Gendreau talked to him.Later that morning when Gendreau followed Kistner's truck to stop him once more andinspect Kistner's union book, the latter was in West Fargo, and several miles from theWallworkgarage.a In its brief, the Respondent Teamsters contends that as to the incident at Hart'sterminal on January 22, there could have been no unlawful inducement of "employees"within the meaning of the Act because only Schimelphenig was involved. This argument,however, assumes that the record is barren of other incidentsof similarcharacter.Asfound above, there were three separate incidents, one of which involved two employees.The Board and the courts have held that the inducementof singleemployees of differentemployersto engagein parallel action is inducementof concerted action under Sec-tion B(b) (4) (A).N.L.R.B. v.Local 11, United Brotherhood of Carpenters&Joiners,etc. (GeneralMillwork Corp.),242 F. 2d 932,935 (C.A.6) ; Amalgamated Meat Cutters,etc.v.N.L.R.B.,237 F. 2d 20,23-24(C.A.,D.C.) ;Capital Paper Company, etc.,117NLRB 635, 645, footnote 18;Direct Transit Lines, Inc.,92 NLRB 1715, 1721. W. W. WALLWORK FARGO, INC.113agreement may not be used as a defense to a charge of illegal inducement underSection 8(b)(4)(A) of the Act.Local 1976, United Brotherhood of Carpenters,et al. v. N.L.R.B.,357 U.S. 93.Consequently, its "protection of rights" clauseisno defense to the Teamsters here.32There remains the question as to whether the Machinists and the Teamstersmust share responsibility for the unlawful conduct.The answer must be in theaffirmative.Both Respondents were jointly certified as the collective-bargainingagent for the Wallwork employees, and both have been on strike and havepicketed that Company from the initiation of the strike.Since they have beenengaged in a joint enterprise, each, of course, is responsible for the conduct ofthe other in the furtherance of that enterprise.Retail Fruit & Vegetable Clerks'Union,116 NLRB 856, 862, footnote 14, enfd. 249 F. 2d 591 (C.A. 9). Further-more, as noted earlier, the agents of both Unions participated jointly in at leastone of the incidents here involved, when Gendreau, a picket for the Machinists,collaborated with Mertens, an official of the Teamsters, in an attempt to induceKistner, the driver for Associated, to refuse to deliver a consignment to Wall-work.For these reasons, I conclude and find that the Teamsters and the Ma-chinists are jointly and severally responsible for the conduct here in question.Lastly, it is my conclusion, and I find, on the facts set forth above, that by suchconduct both Respondents violated Section 8 (b) (4) (A) of the Act 33H.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section I, above, occurring inconnection with the operations of the Company described earlier herein have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.III.THE REMEDYHaving found that the Respondent Company violated Section 8(a)(1) and (5),and that the Respondent Unions violated Section 8(b)(4)(A) of the Act, 1 shallrecommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce, and the Teamsters and Machinistsare labor organizations, all within the meaning of the Act.2.All employees of the parts and service departments of the Respondent Com-pany, excluding office clericals, salesmen, watchmen, guards, professional em-ployees, and supervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.At all times since October 31, 1956, the Unions have been and now arethe exclusive representative of all the employees in the aforesaid unit for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing at all times since April 4, 1957, to bargain col-lectivelywith the Unions as the exclusive representative of the employees in theaforesaid unit, and by unilaterally granting wage increases to its employees and' Since the Machinists was not a partyto any suchcontract, this defenseis, in noevent, available to Local 2172.The foregoing findings as to Case No. 18-CC-48 have been made on the transcript ofthe proceedings in the United States District Court for the District of North Dakotawhich record was received in evidence in the instant hearing upon stipulation of all theparties.As noted earlier, on June 23, 1958, that court denied the petition of the GeneralCounsel for an injunction under Section 10(1) of the Act. Theconclusionsof the courtwere reached with respect to the General Counsel's petition for an injunction pending afinal adjudication of the complaint proceedings before the Board.They are not, of course,res judicataas to any of the findings or conclusions to be made in the unfair labor prac-tice proceeding.The findings of fact set out above have been made on the undenied anduncontradicted testimony which appears in the court transcript. Insofar as the inferencesand conclusions of the Trial Examiner differ from those set out In the carefully draftedopinion of Judge Ronald N. Davies who heard the proceedings under Section 10(1) of theAct, I must note my respectful disagreement with the decision of the learned court.508889-60-vol. 123-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDby unilaterally setting higher rates of pay for those hired to replace its employeeswho were on strike, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.5.By interferingwith,restraining,and coercing its employees in the exerciseof rights guaranteed in Section7 of the Act, theRespondentCompany has en-gaged in and is engaging in unfair labor practiceswithin themeaning of Section8(a)(1) of the Act.6.The Teamstersand the Machinists have, and their agents have, engaged inunfair labor.practices within the meaning of Section8(b) (4) (A) of the Act byinducing and encouraging employees ofHart MotorExpress andAssociated Trans-port 34 to engage in strikes or concerted refusals in the course of their employ-ment to perform servicesfor their respectiveemployers, an object thereof beingto force or require such employers to cease doing businesswithW. W. WallworkFargo, Inc.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]$* The complaint also alleged that the Unions unlawfully induced the employees ofK.W. McKee, Inc.,not to handle Wallwork freight.However, the General Counselfailed to offer any evidence in support of this allegation.Revere Metal Art Co., Inc.andIsabelo RodriguezAmalgamated Union,Local5,UAW,IndependentandIsabeloRodriguez.Cases Nos. 2-CA-5330 and 2-CB-1932.March 10,1959DECISION AND ORDEROn October 30, 1958, Trial Examiner Max Al. Goldman issuedhis Intermediate Report in the above-entitled consolidated proceed-ing findings that Revere Metal Art Co., Inc., the RespondentCompany, and Amalgamated Union, Local 5, UAW, Independent,theRespondent Union, had engaged in and were engaging incertain unfair labor practices and recommending that they ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent Union filed exceptions to the Inter-mediate Report.No exceptions were filed by the Respondent Com-pany.Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its powers in connection with this case to athree-member panel [Chairman Leedom and Members Bean andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, and the entire record in thecases and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.1 The RespondentUnion's request for oral argument is hereby denied because the recordand exceptionsadequatelypresent the issues and positions of the parties.123 NLRB No. 16.